As filed with the Securities and Exchange Commission on March 18, 2016 File No. 333-37115 ICA No. 811-08399 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 83 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 85 x PIMCO Variable Insurance Trust (Exact name of Registrant as Specified in Trust Instrument) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (866) 746-2606 Copy to: Robert W. Helm, Esq. Brendan C. Fox, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements of effectiveness of this Post-Effective Amendment No. 83 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 83 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city ofWashington in the District of Columbia on the 18 th day of March, 2016. PIMCO VARIABLE INSURANCE TRUST By: Peter G. Strelow***, President ***By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee March 18, 2016 Douglas M. Hodge* Trustee March 18, 2016 George E. Borst*** Trustee March 18, 2016 E. Philip Cannon* Trustee March 18, 2016 JenniferH.Dunbar*** Trustee March 18, 2016 Gary F. Kennedy*** Trustee March 18, 2016 Peter B. McCarthy*** Trustee March 18, 2016 Ronald C. Parker* Trustee March 18, 2016 Peter G. Strelow*** President (Principal Executive Officer) March 18, 2016 Trent W. Walker** Treasurer (Principal Financial and Accounting Officer) March 18, 2016 *, **, ***By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact * Pursuant to powers of attorney filed with Post-Effective Amendment No. 43 to the Registration Statement File No. 333-37115 on January 11, 2011. ** Pursuant to power of attorney filed with Post-Effective Amendment No. 68 to the Registration Statement File No. 333-37115 on January 27, 2014. *** Pursuant to powers of attorney filed with Post-Effective Amendment No. 78 to the Registration Statement File No. 333-37115 on April 24, 2015. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
